Citation Nr: 0903400	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  04-18 500	)	DATE
	)
	)

On appeal from the
U. S. Department of Veterans Affairs (VA) Regional Office RO) 
in Muskogee, Oklahoma



THE ISSUE

Entitlement to an earlier effective date (EED) for the grant 
of a 100% rating for chronic obstructive pulmonary disease 
(COPD).



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from August 1956 to February 
1960, and from May 1960 to August 1976.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from an April 2003 rating action that 
granted a 100% schedular rating for COPD from December 2002; 
the veteran appealed the effective date of the 100% rating, 
claiming an EED.

By decision of September 2005, the Board denied an EED for 
the grant of a 100% rating for COPD.  The veteran appealed 
the denial to the U.S. Court of Appeals for Veterans Claims 
(Court).  By February 2006 Order, the Court vacated the 
Board's September 2005 decision and remanded the matter to 
the Board for compliance with the instructions contained in a 
February 2006 Joint Motion for Remand of the Appellant and 
the VA Secretary.
  
By decisions of December 2006 and August 2007, the Board 
remanded this case to the RO for further development of the 
evidence and for due process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  By rating action of April 1998, the RO assigned a 30% 
rating for COPD from December 1997; the veteran was notified 
of that determination by letter of June 1998, but he did not 
appeal.

3.  The veteran's claim for an increased rating for COPD was 
received in December 2002.

4.  By rating action of April 2003, the RO granted a 100% 
rating for COPD effective December 2002.

5.  The record contains no document between the RO's April 
1998 rating action and December 2002 that may be construed as 
a pending claim for increase for COPD.

6.  During the 1-year period preceding the veteran's December 
2002 claim for increase, there is no medical evidence that 
shows that his COPD had increased in severity such as to 
warrant assignment of a 100% rating.


CONCLUSION OF LAW

The claim for an EED for a 100% rating for COPD is without 
legal merit.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.151, 3.155, 3.156, 3.157, 3.400, 4.97, Diagnostic Code 
6604 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Pertinent to the claim for an EED for the grant of a 100% 
rating for COPD, the RO has notified the veteran of the 
reasons for the denial of the claim, and afforded him 
opportunities to present evidence and argument in connection 
therewith.  The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed him.  As will 
be explained below, the claim for an EED currently under 
consideration lacks legal merit; hence, the duties to notify 
and assist imposed by the VCAA are not applicable.  See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).  

II.  Analysis

Under the applicable criteria, generally, the effective date 
for an award based on a claim for increase shall be the date 
of receipt of the claim or the date entitlement arose, 
whichever is later.  Specific to claims for increase, the 
effective date may the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the claim is received within 1 year from such 
date; otherwise, it shall be the date of receipt of the 
claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).  

Under 38 C.F.R. § 3.157(a), a report of examination or 
hospitalization will be accepted as an informal claim for 
benefits, if the report relates to a disability that may 
establish entitlement.  However, there must first be a prior 
allowance or disallowance of a claim.  38 C.F.R. § 3.157(b).

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the VA.  
38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any 
communication or action, indicating an intent to apply for 1 
or more benefits under the laws administered by the VA, from 
a claimant, his duly-authorized representative, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

By rating action of April 2003, the RO granted a 100% rating 
for COPD from December 2002.  The veteran has requested an 
EED for a 100% rating for COPD.

The basic facts in this case are not in dispute.  The record 
reflects that the veteran did not appeal an April 1998 rating 
action that granted a 30% rating for COPD from December 1997.  
Through his then-attorney/representative, he next filed a 
claim for increase in December 2002.  

As the veteran did not appeal the April 1998 rating action 
that increased the rating of his COPD from 10% to 30%, that 
decision is final, and an effective date for the assignment 
of a higher disability rating is legally precluded.

Further, there is no evidence during the 1-year prior to his 
December 2002 claim for increase from which it is factually 
ascertainable that an increase in disability had occurred.  
Rather, in this case, the RO granted a 100% rating for COPD 
effective December 2002 based on the increased disabling 
manifestations of COPD shown by the evidence on March 2003 VA 
examination.  The record does not reflect, and the veteran 
has not identified, any clinical findings or examination 
reports prior to December 2002 showing the required 
symptomatology pursuant to which a 100% rating for COPD may 
be granted, i.e., FEV-1 less than 40% of predicted value, or; 
the ratio of Forced Expiratory Volume in 1 second to Forced 
Vital Capacity (FEV-1/FVC) less than 40%, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) less than 40% predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; the requirement for outpatient oxygen therapy.  
See 38 C.F.R. § 4.97, Diagnostic Code 6604.    

Thus, the Board finds that the RO correctly assigned an 
effective date of December 2002 for the grant of a 100% 
rating for COPD-the date his claim for increase was 
received.  The claims folder simply contains no evidence of 
any earlier, pending claim for increase (formal or informal), 
or medical evidence that placed the RO on actual or 
constructive notice that the veteran was entitled to an 
increased rating for COPD in the 1-year period preceding the 
December 2002 claim for increase.  In this regard, the Board 
notes that, pursuant to the 2006 and 2007 Board remands, the 
RO undertook development in attempts to discover evidence of 
increased COPD symptomatology from VA, military, and Social 
Security Administration sources, but the records obtained did 
not show the required symptomatology during the pertinent 
time period.

Under the circumstances, the Board concludes that the 
veteran's December 2002 date of claim for increased 
disability from COPD represents the earliest possible 
effective date for the assignment of the 100% rating therefor 
pursuant to 38 C.F.R. § 3.400(o)(2).  The pertinent legal 
authority governing effective dates is clear and specific, 
and the Board is bound by it.  As, on these facts, no 
effective date for the grant of a 100% rating for COPD 
earlier than December 2002 is assignable, the claim for an 
EED date for such grant must be denied.  Where, as here, the 
law and not the evidence is dispositive, the appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

An EED for the grant of a 100% rating for COPD is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


